BY LAWSOF ACTIVE HEALTH FOODS. INC. A California Corporation RECITALS: NOW THEREFORE, ACTIVE HEALTH FOODS, INC., ("Corporation") seeks to ratify the corporate bylaws, by adopting the following: ARTICLE I: SHAREHOLDERS 1Annual Meeting 1.1A meeting of the shareholders shall be held annually for the election of directors and the transaction of other business on such date in each year as may be determined by the Board of Directors, but in no event later than 100 days after the anniversary of the date of incorporation of the Corporation. 2Special Meetings 2.1Special meetings of the shareholders may be called by the Board of Directors, Chairman of the Board or President and shall be called by the Board upon the written request of the holders of record of a majority of the outstanding shares of the Corporation entitled to vote at the meeting requested to be called. Such request shall state the purpose or purposes of the proposed meeting. At such special meetings the only business which may be transacted is that relating to the purpose or purposes set forth in the notice thereof. 3Place of Meetings 3.1Meetings of the shareholders shall be held at such place within or outside of the State of California as may be fixed by the Board of Directors. If no place is so fixed, such meetings shall be held at the principal office of the Corporation, 6185 Magnolia Ave., Suite 403, in the city of Riverside, California, 4Notice of Meetings 4.1Notice of each meeting of the shareholders shall be given in writing and shall state the place, date and hour of the meeting and the purpose or purposes for which the meeting is called. Notice of a special meeting shall indicate that it is being issued by or at the direction of the person or persons calling or requesting the meeting. BYLAWS OF
